Citation Nr: 1725721	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-00 600	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for rectal damage, to include colon perforation and colectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1963 to July 1965.  He died in June 2014.  The appellant is his surviving spouse.  She has been substituted as the claimant for purposes of processing the Veteran's claim to completion, pursuant to the provisions of 38 U.S.C.A. § 5121A.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Houston, Texas.

In January 2010, the Veteran indicated that he wanted to have a hearing before a Decision Review Officer at the RO.  However, he withdrew that request in September 2010, in lieu of an examination.

In June 2013, the Veteran and the appellant testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In November 2013, the Board remanded the matter on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

For the reasons set forth below, this appeal is again being REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.


REMAND

One of the theories advanced by the appellant in this case is that the Veteran's colon cancer could have been prevented, or detected earlier, if VA had provided him with more frequent colonoscopies.  It is clear from the record, as expanded subsequent to the Board's remand in June 2013, that not all of the evidence relevant to that inquiry has been obtained for review.

The record reflects, for example, that the Veteran first underwent a colonoscopy at VA in November 2003.  Although reports of that procedure are of record, reports of the clinical visit(s) pre-dating the procedure (to reportedly include in September 2003) are not.  Those records, if obtained, might shed more light on the circumstances under which the initial colonoscopy was ordered, to include the nature and extent of any associated risk factors.

The record also contains a July 2014 VA medical opinion wherein the reviewing physician noted that the Veteran's VA primary care provider had placed a colonoscopy request in March 2005 (following the identification of polyps on the November 2003 colonoscopy (one of which was noted to be adenomatous), and approximately 31/2 years prior to the October 2008 colonoscopy that resulted in a diagnosis of colon cancer), but that the request had been administratively cancelled in January 2006 with a message to the primary care provider that the request could be resubmitted if it were "still medically indicated."  Copies of the records relating to this request and cancellation have not been associated with the record on appeal, and should be.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).
For the reasons stated, this case is REMANDED for the following actions:

1.  Take action to ensure that all relevant records of the Veteran's treatment through the VA Medical Center in Houston, Texas are associated with the record-to particularly include any such records dated in September 2003, March 2005, and January 2006-including, but not limited to, any and all non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the appellant and her representative should be notified.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

